         Case 1:19-cv-03006-ABJ Document 24 Filed 02/03/20 Page 1 of 22



                      IN THE UNITED STATES DISCTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

MICHAEL D.J. EISENBERG,

       Plaintiff,                                                    Case: 1:19-cv-03006-ABJ
v.

WEST VIRGINIA OFFICE OF DISCIPLINARY COUNSEL,
     a.k.a., Office of Lawyers Disciplinary Counsel, et al.,

       Defendants.
                       REPLY IN SUPPORT OF DEFENDANTS’
                     MOTION TO DISMISS AMENDED COMPLAINT

I.     INTRODUCTION

       Defendants West Virginia Office of Disciplinary Counsel a.k.a. Office of Lawyers

Disciplinary Counsel (“OLDC”), Rachael L. Flecher Cipoletti, Chief Disciplinary Counsel OLDC,

and Jessica H. Donahue Rhodes, Lawyer Disciplinary Counsel OLDC, submit this reply in support

of their motion to dismiss Plaintiff Michael D.J. Eisenberg’s amended complaint. Contrary to

Eisenberg’s argument, the sole issue is not whether Defendants have the “constitutional

jurisdiction to begin and investigate [Eisenberg].” See ECF No. 20 at 2; see also id. at 4. Instead,

the sole issue before this Court is whether Eisenberg’s amended complaint, which seeks to enjoin

disciplinary proceedings against Eisenberg in West Virginia, is barred by the abstention doctrine

in Younger v. Harris, 401 U.S. 37, 91 S. Ct. 746, 27 L. Ed. 2d 669 (1971). Under Younger and its

progeny, this Court should not enjoin the pending state disciplinary proceedings, and Eisenberg

has not sufficiently alleged bad faith or any other exception to Younger abstention.

       In addition, Eisenberg has not sufficiently pled a claim for civil liability or damages, and

Defendants are entitled to absolute immunity under the Eleventh Amendment and West Virginia

Rule of Lawyer Disciplinary Procedure 2.7 in any event. Therefore, the Court should grant

Defendants’ motion to dismiss the amended complaint and the entire action with prejudice.
           Case 1:19-cv-03006-ABJ Document 24 Filed 02/03/20 Page 2 of 22



II.      DISCUSSION

         A.       This Court Should Reject Eisenberg’s Argument that Defendants Do Not Have
                  Jurisdiction to Conduct Disciplinary Proceedings Against Him.

         This Court should reject Eisenberg’s argument that Defendants do not have jurisdiction to

conduct disciplinary proceedings over him. Contrary to Eisenberg’s argument, the sole issue is

not whether Defendants have the “constitutional jurisdiction to begin and investigate [Eisenberg].”

See ECF No. 20 at 2; see also id. at 4.1 Instead, the sole issue before this Court is whether

Eisenberg’s amended complaint, which seeks to enjoin disciplinary proceedings against Eisenberg

in West Virginia, is barred by the abstention doctrine in Younger v. Harris, 401 U.S. 37, 91 S. Ct.

746, 27 L. Ed. 2d 669 (1971). As noted in Defendants’ opening brief, while this Court has held

that Younger abstention is non-jurisdictional in nature and is appropriately addressed in the context

of Federal Rule of Civil Procedure 12(b)(6), see Borum v. Brentwood Vill., LLC, 218 F. Supp. 3d

1, 13 (D.D.C. 2016), the Court has on occasion analyzed Younger abstention in the context of Rule

12(b)(1), see Yelverton v. Fox, 997 F. Supp. 2d 1 (D.D.C. 2013); Ford v. Tait, 163 F. Supp. 2d 57,

67 (D.D.C. 2001). Accordingly, Defendants moved to dismiss the amended complaint pursuant to

both Rules 12(b)(1) and 12(b)(6). ECF No. 14-1 at 3.

         Eisenberg’s argument that Defendants have no jurisdiction over his federal activities within

West Virginia puts the focus on the wrong court and turns any jurisdictional analysis on its head.

Eisenberg’s reliance on General Motors Corp. v. EPA, 363 F.3d 442, 448 (D.C. Cir. 2004), is

misplaced. In General Motors, the Court stated only that “[a]s a court of limited jurisdiction, we

begin, and end, with an examination of our jurisdiction.” (Emphasis added.) Neither General



1
  Eisenberg’s use of the terms “constitutional jurisdiction” and “jurisdiction” throughout his response is unclear. At
times, Eisenberg seems to refer to subject matter jurisdiction. See, e.g., ECF No. 20 at 3–4. At other times, Eisenberg
seems to refer to personal jurisdiction. See, e.g., ECF No. 20 at 5. At still other times, Eisenberg seems to conflate the
two types of jurisdiction. See, e.g., ECF No. 20 at 7.
                                                            2
         Case 1:19-cv-03006-ABJ Document 24 Filed 02/03/20 Page 3 of 22



Motors nor any other case cited by Eisenberg supports his attempt to collaterally attack the

jurisdiction of the disciplinary proceedings against him in West Virginia. As discussed below,

State ex rel. York v. West Virginia Office of Disciplinary Counsel, 231 W. Va. 183, 744 S.E.2d

293 (2013), demonstrates that West Virginia has adequate means to determine its own jurisdiction

over disciplinary proceedings, including through use of a writ petition to the West Virginia

Supreme Court of Appeals at the investigatory stage.

       Sperry v. Florida, 373 U.S. 379, 83 S. Ct. 1322, 10 L. Ed. 2d 428 (1963), offers no support

for Eisenberg’s collateral attack on the disciplinary proceedings filed against him in West Virginia.

Sperry involved a petition for certiorari directly from the Supreme Court of Florida’s permanent

injunction of the petitioner, who was registered to practice before the United States Patent Office

but not admitted to practice law before the Florida bar, from pursuing specified activities in Florida

until and unless he became a member of the Florida bar. Id. at 381. The petitioner attacked the

injunction only insofar as it prohibited him from engaging in specific activities covered by his

federal license to practice before the Patent office. Id. at 382. The Court held that Florida’s

substantial interest in regulating the practice of law within the state was preempted by 35 U.S.C.

§ 31 and corresponding regulations, which explicitly granted unqualified authority to practice

before the Patent Office by non-lawyers. Id. at 383–85. The Court explained that “the right of

nonlawyers to practice before each agency must be determined by reference to the statute and

regulations applicable to the particular agency[.]” Id. at 397 (emphasis added). Moreover, the

Court noted that since patent practitioners are authorized to practice only before the Patent Office,

the state maintains control over the practice of law within its borders except to the limited extent

necessary for the accomplishment of the federal objectives. Id. at 402 (emphasis added).




                                                  3
          Case 1:19-cv-03006-ABJ Document 24 Filed 02/03/20 Page 4 of 22



        The District of Colorado recently rejected a similar collateral attack on state disciplinary

proceedings that relied on Sperry. In Ziankovich v. Large, No. 17-cv-02039, 2017 WL 6033685

(D. Colo. Oct. 31, 2017), the plaintiff initiated an action in the District of Colorado challenging

the legality and validity of the defendants’ initiation of disciplinary proceedings against him. The

court dismissed the action without prejudice under the Younger abstention doctrine given the

ongoing state disciplinary proceedings. The court expressly rejected the plaintiff’s argument that

Younger has been limited by Sperry. The court further explained that the plaintiff, who held a law

license in New York2 but practiced immigration law before the District of Colorado, the Executive

Office of Immigration Review, and the Department of Homeland Security, did not cite nor was

the court aware of any federal statutes or regulations similar to those at issue in Sperry. Id. at *4.

The Tenth Circuit reversed and remanded the action to consider the plaintiff’s claims anew

(expressly declining to comment on their merits), finding the Younger abstention doctrine no

longer appropriate because the state disciplinary proceedings had concluded. Ziankovich v. Large,

745 F. App’x 800, 802 (10th Cir. 2018). On remand, the court converted the previously filed

motion to dismiss to a motion for summary judgment and entered summary judgment for the

defendants. The magistrate judge reasoned as follows:

        At bottom, Mr. Ziankovich’s claims rest on his belief that Defendants lack
        jurisdiction to regulate his practice of federal law within Colorado because he is a
        New York attorney who does not practice in Colorado state courts. Defendants
        argue, however, that Colorado has a strong public interest in regulating attorneys
        practicing law within Colorado, even if those attorneys practice only federal law.
        See [#52 at 6; #58 at 1–2]. Further, Defendants assert that such regulation does not
        undermine and/or conflict with federal laws and regulations that authorize the
        practice of law before federal courts and agencies, because Defendants do not seek
        to restrict Mr. Ziankovich’s ability to do so. See [#52 at 7–9; #58 at 1-2]. Indeed,
        Defendants contend, this practice is consistent with several other jurisdictions to
        consider the issue. See [#52 at 6–7]. For the following reasons, I respectfully

2
 The plaintiff in Ziankovich maintained legal offices in New York and Colorado, and his primary residence was in
Colorado. Id. at *1.
                                                       4
         Case 1:19-cv-03006-ABJ Document 24 Filed 02/03/20 Page 5 of 22



       RECOMMEND that the Motion for Summary Judgment be GRANTED in this
       regard.

Ziankovich v. Large, No. 17-cv-02039, 2019 WL 4640803, at *6 (D. Colo. May 31, 2019)

(footnote omitted).

       The magistrate judge in Ziankovich further rejected the plaintiff’s reliance on Sperry,

seeing no reason to diverge from the court’s prior holding that Sperry is inapposite. Id. at *7.

Instead, the magistrate judge relied on Gadda v. Ashcroft, 377 F.3d 934, 943–46 (9th Cir. 2004),

where the Court rejected the plaintiff’s argument that the Supreme Court of California did not have

authority to disbar him because he practiced exclusively in the immigration or federal courts of

California. The magistrate judge found the reasoning in Gadda applicable to the plaintiff in

Ziankovich even though he was an out-of-state lawyer practicing exclusively federal law in

Colorado, explaining that the presiding disciplinary judge in Colorado has consistently found that

Colorado Rule of Professional Conduct 8.5(a) provides jurisdiction to sanction out-of-state

attorneys practicing in Colorado. Id. The magistrate judge in Ziankovich continued, relying on

West Virginia law:

       Further, it is undisputed that Defendants did not aim to prohibit Mr. Ziankovich
       from practicing in federal court, but rather sought to discipline Mr. Ziankovich for
       his violations of Colorado’s Rules of Professional Conduct that arose from his
       representation of clients before federal courts and agencies in Colorado. See State
       ex rel. York v. West Virginia Office of Disciplinary Counsel, 744 S.E.2d 293, 297–
       304 (W. Va. 2013) (holding that West Virginia had jurisdiction to discipline a New
       York attorney who practiced solely in federal court in West Virginia, because West
       Virginia had authority to govern the practice of law in the State and such regulation
       did not frustrate federal law as discipline would not prohibit the attorney from
       continuing to practice in federal court). . . .

       I conclude, then, that Defendants had jurisdiction to discipline Mr. Ziankovich for
       violations of Colorado’s Rules of Professional Conduct even though he is an out-
       of-state attorney practicing solely before federal courts and agencies. Therefore, I
       respectfully RECOMMEND that any claims premised on Defendants’ alleged lack
       of jurisdiction to discipline Plaintiff fail as a matter of law and that summary
       judgment enter in FAVOR of Defendants on such claims.
                                                5
           Case 1:19-cv-03006-ABJ Document 24 Filed 02/03/20 Page 6 of 22




2019 WL 464083, at *8 (footnote omitted).3 Cf. Gillette v. Edison, 593 F. Supp. 2d 1063, 1067–

68 (D.N.D. 2009) (dismissing collateral attack on state disciplinary proceedings, rejecting

plaintiff’s argument that state court did not have jurisdiction to discipline him for alleged

misconduct occurring in connection with litigation in Indian tribal court).

        In this action, Eisenberg has not cited to a single case where the district court has denied a

motion to dismiss based on the Younger abstention doctrine and allowed a collateral attack on

ongoing state disciplinary proceedings, let alone on the jurisdictional basis he asserts. Rather than

supporting Eisenberg’s collateral attack on the West Virginia disciplinary proceedings against him,

Sperry supports Defendants’ position that Eisenberg may seek direct review in the Supreme Court

if he ultimately believes that the West Virginia Supreme Court of Appeals has not adequately

addressed any Constitutional claims raised during the disciplinary proceedings. See 28 U.S.C. §

1257(a), (b). Like the court in Ziankovich, this Court should hold that the Younger abstention

doctrine, has not been limited by Sperry.

        In addition, like the plaintiff in Ziankovich, Eisenberg does not cite any federal statutes or

regulations similar to those at issue in Sperry. Indeed, Eisenberg’s amended complaint does not

even identify the federal agency or agencies before which he practices. Eisenberg’s omissions in

this regard also require dismissal of this action because the Court in Sperry explained that “the

right of nonlawyers to practice before each agency must be determined by reference to the statute

and regulations applicable to the particular agency[.]” Sperry, 373 U.S. at 397 (emphasis added).


3
 The district judge in Ziankovich entered an order affirming and adopting the recommendation of the magistrate judge
and denying as moot the plaintiff’s motion for a preliminary injunction on September 18, 2019. Id. at ECF No. 77.
The district judge further denied a motion for reconsideration on January 31, 2020. Id. at ECF No. 84. On
reconsideration, the district judge again held that it committed no error with respect to relying on Colorado Rule of
Professional Conduct 8.5, among other things, for determining that the Office of Attorney Regulation Counsel
regulatory jurisdiction includes attorney licensed by other states who practice before federal courts and regulatory
agencies in Colorado. ECF No. 84 at 20.
                                                         6
           Case 1:19-cv-03006-ABJ Document 24 Filed 02/03/20 Page 7 of 22



Like the court in Ziankovich, this Court should reject Eisenberg’s argument that Sperry applies

because the amended complaint does not cite any federal statutes or regulations similar to those at

issue in Sperry or even identify the federal agency or agencies before which Eisenberg practices.4

         Moreover, as in Ziankovich, the OLDC disciplinary proceeding is only seeking to

investigate alleged violations of the West Virginia Rules of Professional conduct. See ECF No. 8-

2 (citing to West Virginia Rules of Professional Conduct 1.1, 1.3, 1.4(a)(2), 1.4(a)(3), 1.4(b),

1.15(a), 1.15(c), 1.16(d), 8.4(b), 8.4(c), 8.4(d)). State ex rel. York, which was cited in Ziankovich,

demonstrates that the West Virginia Supreme Court of Appeals and the OLDC are cognizant of

both the scope and limits of Sperry. In State ex rel. York, the West Virginia Supreme Court of

Appeals denied a writ petition seeking to compel the OLDC to cease further investigation of a

patent attorney who practiced law in West Virginia but was not licensed by the West Virginia bar.

The Court distinguished Sperry because the federal regulations at issue in State ex rel. York did

not preempt state law. Among other things, the OLDC argued that it would not seek to suspend or

expel the petitioner from his federal practice, and the Court noted that various disciplinary

sanctions are available, including options that could be imposed in a manner which would not

affect the petitioner’s practice of patent law. State ex rel. York, 744 S.E.2d at 302–03 & n. 19.5

Like the court in Ziankovich, this Court should reject Eisenberg’s argument that Sperry applies

because in the disciplinary proceedings against Eisenberg, the OLDC is only seeking to investigate

alleged violations of the West Virginia Rules of Professional Conduct and the amended complaint

Eisenberg has not identified a federal objective that has been frustrated by Defendants.



4
  Eisenberg’s bald statement that Defendants have asserted that they will not honor Sperry, see ECF No. 22, is baseless.
At this point, Eisenberg has not provided sufficient information for Sperry to apply even to a limited extent.
5
  Eisenberg does not dispute the holding in State ex rel. York, see ECF No. 20 at 2, 10. Instead Eisenberg attempts to
distinguish State ex rel. York on the basis Eisenberg does not live in West Virginia. See ECF No. 20 at 2. However,
the petitioner’s residence was not the basis or the Court’s holding in State ex rel. York.
                                                           7
          Case 1:19-cv-03006-ABJ Document 24 Filed 02/03/20 Page 8 of 22



        Similar to Ziankovich, Defendants have jurisdiction over Eisenberg to conduct disciplinary

proceedings even though he is an out of state attorney who claims to practice only before an

unspecified federal agency or agencies in West Virginia. Colorado Rule of Professional

Responsibility 8.5(a) and comment 1 thereto, which are quoted in relevant part in Ziankovich, 2019

WL 4640803, at *6, are identical to West Virginia Rule of Professional Conduct 8.5(a) and

comment 1 thereto, and both are patterned from the ABA Modes Rules.6 In addition to the portion

of comment 1 quoted in Ziankovich, West Virginia Rule of Professional responsibility 8.5

comment 1 also provides in part that a lawyer who is subject to disciplinary authority in West

Virginia under Rule 8.5(a) appoints an official to be designated by the West Virginia Supreme

Court of Appeals to receive service of process in West Virginia and that the fact that a lawyer is

subject to the disciplinary authority of West Virginia may be a factor in determining whether

personal jurisdiction may be asserted over the lawyer for civil matters. See W. Va. R. of Lawyer

Disciplinary P. 1 (“the Supreme Court of Appeals does hereby establish a Lawyer Disciplinary

Board (Board) to investigate complaints of violations of the Rules of Professional Conduct . . . to

govern the professional conduct of . . . any individual admitted to the practice of law in another

jurisdiction who engages in the practice of law in West Virginia and to take appropriate action in

accordance with the provisions of the Rules of Lawyer Disciplinary Procedure”); see also State ex

rel. York, 744 S.E.2d 293 at Syl. Pt. 5 (“Pursuant to Rule 1 of the West Virginia Rules of Lawyer

Disciplinary Procedure, the West Virginia Rules of Professional Conduct govern the conduct of

an attorney who practices law in this state or provides or offers to provide legal services in this



6
  As of June 15, 2017, 37 states (including the District of Columbia) have adopted the ABA Model Rules of
Professional Conduct and comments, seven states have adopted the ABA Model Rules but not the comments, and six
states have adopted the ABA Model Rules with no comments. California is the only state not to have adopted the
ABA Model Rules. See Am. Bar. Ass’n CPR Policy Implementation Comm., State Adoption of the ABA Model R.
Prof. Conduct & Comments (2017), which is attached as Exhibit A.
                                                      8
         Case 1:19-cv-03006-ABJ Document 24 Filed 02/03/20 Page 9 of 22



state, even where such attorney’s practice consists entirely of federal matters. In such

circumstances, the West Virginia Office of Disciplinary Counsel and the West Virginia Lawyer

Disciplinary Board have jurisdiction to investigate the alleged misconduct and recommend

disciplinary action against the attorney regardless of whether the attorney is a member of the West

Virginia State Bar.”). Accordingly, like the court in Ziankovich, this Court should reject

Eisenberg’s argument that Defendants do not have jurisdiction to conduct disciplinary proceedings

relating to his representation of West Virginia residents even though he is an out of state attorney

who practices only before an unspecified agency or agencies in West Virginia.

       B.      All Three Criteria for Younger Abstention Apply.

       Eisenberg’s amended complaint is barred by the abstention doctrine in Younger. Eisenberg

does not dispute that the Younger doctrine, based upon principles of equity and comity, 401 U.S.

at 43–44, 915 S. Ct. at 750, precludes federal intervention where three criteria are met: 1) there are

ongoing state proceedings that are judicial in nature, 2) the state proceedings implicate important

state interests, and 3) the proceedings afford an adequate opportunity to raise the federal

claims. Bridges v. Kelly, 84 F.3d 470, 476 (D.C. Cir. 1996) (citing Hoai v. Sun Ref. & Mktg. Co.,

866 F.2d 1515, 1518 (D.C. Cir. 1989)). Eisenberg’s argument that the criteria for Younger

abstention are not met is specious.

       With regard to the first Younger criteria, Eisenberg seemingly disputes the Supreme

Court’s conclusion in Middlesex County Ethics Committee v. Garden State Bar Association, 457

U.S. 423, 433, 102 S. Ct. 2515, 2522, 73 L. Ed. 2d 116 (1982), which extended Younger to attorney

disciplinary proceedings, that attorney disciplinary proceedings constitute ongoing state judicial

proceedings, because “[f]rom the very beginning a disciplinary proceeding is judicial in nature,




                                                  9
           Case 1:19-cv-03006-ABJ Document 24 Filed 02/03/20 Page 10 of 22



initiated by filing a complaint.” Id., 457 U.S. at 433, 102 S. Ct. at 2522 (emphasis added). This

Court further explained in Ford as follows:

       When the remaining prongs of the Younger test are satisfied, “federal courts should
       refrain from enjoining lawyer disciplinary proceedings initiated by state ethics
       committees if the proceedings are within the appellate jurisdiction of the
       appropriate state Supreme Court.” 32A AM. JUR. 2D Federal Courts § 1303
       (1995); see also Middlesex, 457 U.S. at 431–32, 102 S. Ct. 2515.
163 F. Supp. 2d at 65 (emphasis added).

       Other courts have rejected arguments, like Eisenberg’s argument, that a state bar

disciplinary proceeding at the investigation stage is not an ongoing judicial proceeding. For

example, in Mason v. Florida Bar, No. 6:05-cv-627, 2005 WL 3747383 (M.D. Fla. Dec. 16, 2005),

the court found that state bar proceedings against the plaintiff commenced when the bar opened an

inquiry file, soundly rejecting the plaintiff’s argument that no state proceedings were commenced

until the matter was referred to the grievance committee. Id. at *3–4. The Court reasoned in part

that if it were to accept the plaintiff’s argument lawyers who receive notice of a disciplinary

investigation could easily circumvent Younger by filing a federal action before the grievance

committee received the matter, causing many state proceedings involving attorney conduct to

become federal cases. Id. at *4. In addition, the court collected cases reaching a similar result as

follows:

       Courts addressing this issue have consistently found that early stages of a bar’s
       disciplinary procedures constitute ongoing judicial proceedings for purposes of
       Younger. Amanatullah v. Colorado Bd. of Medical Examiners, 187 F.3d 1160,
       1163 (10th Cir. 1999) (for purposes of Younger, state proceedings began on the day
       the board of medical examiners issued its first letter advising doctor of its
       investigation into allegations regarding his conduct and requesting information
       regarding the allegations); Wightman v. Texas Supreme Court, 84 F.3d 188 (5th
       Cir. 1996) (in matter where attorney made controversial statements in a motion and
       in letters to the court and to opposing counsel in which he attacked the character of
       certain state judges, the court upheld Younger abstention where disciplinary
       proceedings were still in their early stages and had not yet gone before investigatory
       panel grievance committee), cert. denied, 519 U.S. 1080, 117 S. Ct. 744, 136 L. Ed.

                                                10
         Case 1:19-cv-03006-ABJ Document 24 Filed 02/03/20 Page 11 of 22



        682 (1997); Hirsch, 67 F.3d at 708 (disciplinary proceedings were ongoing after
        attorneys received notices to show cause); Berger, 983 F.2d at 718 (upholding
        Younger abstention when attorneys filed federal action in the midst of grievance
        committee’s investigation but before formal complaint was filed), cert. denied, 508
        U.S. 940, 113 S. Ct. 2416, 124 L. Ed. 2d 639 (1993); Mason v. Departmental
        Disciplinary Comm., 894 F.2d 512 (2d Cir. 1990) (Younger abstention upheld
        where committee was conducting inquiry by letter, and prior to deadline for
        responding, accused attorney sought federal court intervention), cert. denied, 497
        U.S. 1025, 110 S. Ct. 3274, 111 L. Ed. 2d 784 (1990); Stein v. Legal Advertising
        Comm. of the Disciplinary Bd., 272 F. Supp. 2d 1260 (D.N.M. 2003) (finding that
        attorney disciplinary proceedings commenced for purposes of Younger when letter
        was sent to attorney apprizing him of an investigation and requiring him to respond,
        but attorney filed lawsuit instead).

Id. at *3.

        In this action as in Mason and cases cited therein, the disciplinary proceedings against

Eisenberg in West Virginia constitute ongoing judicial proceedings within the meaning of

Middlesex. As admitted in the amended complaint, a West Virginia couple filed complaints with

the OLDC against Eisenberg. See ECF No. 13 at 3. The complaints were consolidated under

OLDC Docket # 19-05-198. See ECF No. 13 at 2. In accordance with the West Virginia Rules of

Disciplinary Procedure 2.4 and 2.5, by letters dated May 21, 2019, the OLDC notified Eisenberg

of the complaints and requested verified responses within 20 days. The letters explained the

process and stated that the requests are lawful demands for information pursuant to West Virginia

Rule of Professional Conduct 8.1(b). See ECF No. 8-2. The OLDC has sent two additional letters

requesting a verified response on June 18, 2019 and September 24, 2019. See ECF Nos. 8-3, 8-4.

On October 7, 2019, Eisenberg filed his original complaint in this Court rather than providing the

requested verified response to the OLDC. See ECF No. 1. Eisenberg demands among other things

an Order that Defendants dismiss the case in West Virginia. See ECF No. 13 at 5. As the court

explained in Mason, if this Court accepts Eisenberg’s argument then lawyers who receive notice

of a disciplinary investigation could easily circumvent Younger by filing a federal action before


                                                11
         Case 1:19-cv-03006-ABJ Document 24 Filed 02/03/20 Page 12 of 22



the grievance committee received the matter, causing many state proceedings involving attorney

conduct to become federal cases.

        With regard to the second Younger criteria, Eisenberg does not dispute the Supreme

Court’s conclusion in Middlesex that state attorney disciplinary proceedings are the type of civil

enforcement proceeding that involve vital state interests because disciplinary proceedings bear a

close relationship to criminal proceedings. See Middlesex, 457 U.S. at 432–34, 102 S. Ct. at 2521–

22 (“The judiciary as well as the public is dependent upon professionally ethical conduct of

attorneys and thus has a significant interest in assuring and maintaining high standards of conduct

of attorneys engaged in practice.”); see also Ford, 163 F. Supp. 2d at 66 (“The judiciary as well

as the public is dependent upon professionally ethical conduct of attorneys and thus has a

significant interest in assuring and maintaining high standards of conduct of attorneys engaged in

practice.”).

        Eisenberg offers no support for his argument that Respondents have no interest in

Eisenberg because they have no jurisdiction over him, and he is wrong on both counts. As

discussed above, among other sources of jurisdiction, West Virginia Rule of Professional Conduct

8.5(a) provides jurisdiction over Eisenberg. Rule 8.5(a) provides in pertinent part that “[a] lawyer

not admitted in this jurisdiction is also subject to the disciplinary authority of this jurisdiction if

the lawyer provides or offers to provide any legal services in this jurisdiction.” As comment 1 to

Rule 8.5 explains, “[e]xtension of the disciplinary authority of this jurisdiction to other lawyers

who provide or offer to provide legal services in this jurisdiction is for the protection of the citizens

of this jurisdiction.” (Emphasis added.)

        In addition, West Virginia Rule of Disciplinary Procedure 1 provides both a statement of

interest and jurisdiction as follows:


                                                   12
        Case 1:19-cv-03006-ABJ Document 24 Filed 02/03/20 Page 13 of 22



       The standard of professional ethics and conduct of the bench and bar is of the
       highest importance to the people of the State of West Virginia and to the members
       of the legal profession. Every member of the legal profession shall observe the
       highest standards of professional conduct. In furtherance of this goal, the Supreme
       Court of Appeals does hereby establish a Lawyer Disciplinary Board (Board) to
       investigate complaints of violations of the Rules of Professional Conduct
       promulgated by the Supreme Court of Appeals to govern the professional conduct
       of those admitted to the practice of law in West Virginia or any individual admitted
       to the practice of law in another jurisdiction who engages in the practice of law in
       West Virginia and to take appropriate action in accordance with the provisions of
       the Rules of Lawyer Disciplinary Procedure. . . .

(Emphasis added.) See State ex rel. York, 744 S.E.2d at 295–96, Syl. Pt. 5 (relying on West

Virginia Rule of Lawyer Disciplinary Procedure 1 to hold that OLDC and Lawyer Disciplinary

Board have jurisdiction to investigate alleged misconduct and recommend disciplinary action

against an attorney who practices law or provides or offers to provide legal services in West

Virginia even where attorney’s practice consists entirely of federal matters).

       Accordingly, pursuant to West Virginia Rule of Professional Conduct 8.5(a), West Virginia

Rule of Lawyer Disciplinary Procedure 1, and State ex rel. York, West Virginia has both a strong

interest in and jurisdiction over any lawyer who provides or offers to provide legal services in

West Virginia in order to promote the interests of protecting its citizens and maintaining the

standard of professional ethics and conduct of the bench and bar. As recognized in State ex rel.

York, West Virginia’s interest and jurisdiction is subject to the limited exception in Sperry only

insofar as specific statutes and regulations applicable to a particular agency preempt state interests

and jurisdiction. Eisenberg has not even identified the federal agency or agencies before which he

practices let alone any federal statutes and regulations similar to those at issue in Sperry. This

Court should hold in accordance with Middlesex and its progeny including Ford that Defendants

have met the second Younger criteria.




                                                 13
        Case 1:19-cv-03006-ABJ Document 24 Filed 02/03/20 Page 14 of 22



       With regard to the third Younger criteria, contrary to Eisenberg’s unsupported argument

the West Virginia disciplinary proceedings and any appeals offer an effective forum for

adjudicating the Eisenberg’s federal claim under the Supremacy Clause. Out of “[m]inimal respect

for the state processes,” courts may not “presume[e] that the state courts will not safeguard federal

constitutional rights.” Middlesex, 457 U.S. at 431, 102 S. Ct. at 2521. Indeed, this Court reached

a similar conclusion in Ford as follows:

       [I]n this case, there is no barrier to the D.C. Court of Appeals hearing the plaintiff’s
       constitutional claims. As the Supreme Court emphasized, “[m]inimal respect for
       the state processes, of course, precludes any presumption that the state courts will
       not safeguard federal constitutional rights.” Middlesex, 457 U.S. at 431, 102 S. Ct.
       2515. District of Columbia case law demonstrates that the D.C. Court of Appeals
       can hear federal claims arising from attorney disciplinary proceedings. . . .
       Moreover, the defendants note that the plaintiff will have an opportunity to raise
       these claims before the D.C. Court of Appeals.

163 F. Supp. 2d at 66.

       In addition, in Yelverton, the Court expressly rejected the plaintiff’s arguments that

Younger abstention did not apply because the Board of Professional Responsibility’s Ad Hoc

Hearing Committee denied his constitutional claims and because the complaint alleged that the

defendant and the Office of Bar Counsel created extraordinary circumstances by acting in bad faith

and harassing the plaintiff. The Court reasoned that the plaintiff’s lack of success with the

constitutional claims he raised before the Ad Hoc Hearing Committee did not mean that the entire

disciplinary process lacked the authority to consider the plaintiff’s constitutional claims. 997 F.

Supp. 2d at 5.

       In this action, Defendants presented Eisenberg’s issue regarding jurisdiction to the

investigative panel of the OLDC during a meeting held on September 21, 2019. The investigative

panel rejected Eisenberg’s argument and found that under West Virginia Rule of Professional

Conduct 8.5(a) he has provided and offered to provide legal services in West Virginia, and,

                                                 14
          Case 1:19-cv-03006-ABJ Document 24 Filed 02/03/20 Page 15 of 22



therefore, is subject to the disciplinary authority in West Virginia. Eisenberg does not dispute that

he may continue to raise his jurisdictional issue in the disciplinary proceedings, including any

appeals to the West Virginia Supreme Court of Appeals and petitions to the United States Supreme

Court that he may or may not believe necessary. See ECF No. 10 at 14.7 In fact, other courts have

recognized that the West Virginia Supreme Court of Appeals offers an “adequate opportunity” to

adjudicate federal claims in the context of disciplinary proceedings. See Scotchel v. Karlin, No.

2:17cv03353, 2018 WL 1512378, at *3 (S.D. W. Va. Mar. 26, 2018) (granting motion to dismiss

where the plaintiff’s claims were addressed and ruled against in disciplinary proceedings affirmed

by the West Virginia Supreme Court of Appeals), aff’d sub nom., Schotchel v. Rhodes, 764 F.

App’x 302 (4th Cir. 2019); Dostert v. Neely, 537 F. Supp. 912, 918 (S.D. W. Va. 1982) (granting

motion to dismiss where plaintiff admitted that he raised all his constitutional objections in

disciplinary proceedings before judicial review board and West Virginia Supreme Court of

Appeals). As this Court found in Yelverton, Eisenberg’s lack of success with the jurisdictional

issue presented to the investigative panel of the OLDC does not mean that the entire disciplinary




7
  Contrary to Eisenberg’s argument Defendants’ reference to these additional avenues of direct review in their opening
brief in no way “signals” what the West Virginia Supreme Court of Appeals might hold. Defendants simply explained
that the third factor of Younger is met because the West Virginia disciplinary proceedings and any appeals offer an
effective forum for adjudicating Eisenberg’s federal and jurisdictional claims if and when Eisenberg may seek review.
See Ford, 163 F. Supp. 2d at 66 (District of Columbia case law demonstrates that the D.C. Court of Appeals can hear
federal claims arising from attorney disciplinary proceedings. . . . Moreover, the defendants note that the plaintiff will
have an opportunity to raise these claims before the D.C. Court of Appeals) (emphasis added). Eisenberg’s suggestion
that Defendants have an improper relationship with the West Virginia Supreme Court of Appeals is baseless and
frivolous.

In addition, Eisenberg’s repeated assertions that he has not received or will not receive due process in future
disciplinary proceedings, ECF No. 20 at 14, 19, 22, is equally baseless and frivolous. The OLDC has given Eisenberg
more than adequate notice and opportunity to be heard, providing copies of the complaints filed against him and
requesting a verified response in three separate letters. See ECF NOS. 8-2. 8-3, 8-4. Eisenberg has refused to provide
the requested verified response and has only made a limited appearance to contest jurisdiction. See ECF Nos. 20-1,
20-2, 20-3. Eisenberg has been and will continue to be afforded due process in the disciplinary proceedings in West
Virginia. Manifestly, the problem with West Virginia Disciplinary proceedings is not a lack of due process; rather,
the problem is Eisenberg’s refusal to participate in the process.
                                                           15
         Case 1:19-cv-03006-ABJ Document 24 Filed 02/03/20 Page 16 of 22



proceedings, including the appellate process, lacks authority to reconsider and review the federal

and jurisdictional issue.

       C. No Exception to Younger Abstention Applies.

       Eisenberg’s argument that the exceptions to the Younger doctrine apply are equally

specious. In Klayman v. Fox, No. 18cv1579, 2019 WL 2396538 (D.D.C. June 5, 2019) (“Klayman

I”), and Klayman v. Lim, No. 18cv2209, 2019 WL 2396539 (D.D.C. June 5, 2019) (“Klayman II”),

this Court dismissed similar actions based in part on the Younger abstention doctrine. The Court

rejected the plaintiff’s argument that the bad faith exception to Younger abstention applied,

concluding that the plaintiff failed to allege sufficient facts to support the application of the bad

faith exception as follows:

       It bears emphasis, yet again, that the bad-faith exception is a “narrow” one, and
       that, if accepted, Plaintiff’s theories would allow the exception to swallow the rule.
       It is not this Court’s role to decide whether the disciplinary charges pending
       against Plaintiff are well-founded or whether Plaintiff is likely to ultimately prevail.
       The question is not whether other state bars have declined to pursue similar
       charges or whether everyone on the ODC team agrees with each decision the office
       has made. The only issue before this Court is whether Plaintiff has alleged specific
       facts that, if accepted as true, plausibly show that the ODC is proceeding without
       a reasonable expectation of success. Plaintiff has failed to satisfy that burden.

Klayman I, 2019 WL 2396538, at *10 (citation omitted) (emphasis added). See Klayman II, 2019

WL 2396539, at *4 (dismissing plaintiff’s claims for injunctive relief and damages as barred by

Younger abstention for the same reasons as Klayman I); see also Yelverton, 997 F. Supp. 2d at 6

(concluding upon review of allegations that disciplinary counsel harassed the plaintiff and

pressured a client to file a complaint with the D.C. Bar that the plaintiff did “not cite any authority

that the conduct he alleges . . . rises to the level of bad faith, harassment, or extraordinary

circumstances that would justify declining to exercise equitable restraint”).




                                                  16
         Case 1:19-cv-03006-ABJ Document 24 Filed 02/03/20 Page 17 of 22



        The amended complaint does not allege any hostility whatsoever let alone the required

extraordinary circumstances, bad faith, or harassment to create an exception to Younger abstention.

The amended complaint alleges only that the OLDC ordered Eisenberg to provide a response to

the complaints filed with the OLDC against him by October 18, 2019. Rhodes asked for

Eisenberg’s cooperation, invoking West Virginia Rule of Professional Conduct 8.5. Cipoletti also

invoked Rule 8.5 in her communications with Eisenberg. ECF No. 13 at 4. As discussed above,

Eisenberg has not even identified the federal agency or agencies before which he practices let alone

any federal statutes or regulations similar to Sperry that might preempt the jurisdiction conferred

pursuant to Rule 8.5(a) in any way. Defendants requests of Eisenberg were not in bad faith or

harassing.

        Eisenberg’s brief quotes a portion of the passage above from Klayman I (although

misattributes it to a different case) and exclaims that he is not asking this Court to render an opinion

on the merits of the underlying claims. See ECF No. 20 at 15. Nonetheless, without any support

whatsoever except a gross misconstruction of Defendants’ footnoted explanation of the direct

appeals process afforded in disciplinary proceedings, Eisenberg argues in a cryptic manner that

“[s]ince [Defendants] are officers of the WV Supreme Court, the potential procedures (as this

injunction is proposed to prevent from starting) are pre-determined – that Sperry will not be applied

properly, and thus concluding the State of WV will not provide a fair proceeding for [Eisenberg].”

See id. at 17; see also id. at 19, 22. As noted above, Defendants simply explained, similar to the

defendants in Ford, that the third factor of Younger is met because the West Virginia disciplinary

proceeding and any appeals offer an effective forum for adjudicating Eisenberg’s federal and

jurisdictional claims.




                                                  17
        Case 1:19-cv-03006-ABJ Document 24 Filed 02/03/20 Page 18 of 22



       In addition, Eisenberg’s argument that Defendants do not provide a meaningful process for

review of their assumption of jurisdiction during the investigative process is wholly without merit.

In fact, as discussed above State ex rel. York was decided on a petition for a writ to the West

Virginia Supreme Court of Appeals. In State ex rel. York, the petitioner argued that there was no

jurisdiction to investigate his alleged misconduct or to recommend disciplinary action against him

because he was not a licensed member of the West Virginia bar and was not practicing law in West

Virginia. See 744 S.E.2d at 296. The Court decided the petition on the merits although it

ultimately denied the requested relief, distinguishing Sperry and holding that there was jurisdiction

over the petitioner. Id. at 304. See also W. Va, R. App. P. 16 (procedure for writs filed in West

Virginia Supreme Court of Appeals). Thus, in addition to a direct appeal at the conclusion of the

disciplinary proceeding in West Virginia, State ex rel. York and Rule 16 allow Eisenberg to file a

petition for a writ with the West Virginia Supreme Court of Appeals seeking immediate review of

OLDC’s investigatory proceedings.

       Eisenberg’s argument that West Virginia Rule of Professional Conduct 8.5, which as

discussed above is an adoption of ABA Model Rule 8.5, violates the federal Constitution resulting

in an exception to Younger that and makes Rule 8.5 ripe to strike down is bizarre. The amended

complaint seeks no such relief. Eisenberg’s argument in this regard does not identify a federal

Constitutional provision allegedly violated, except in a footnote that appears to separately argue

that further there may be what amounts to an improper tax in violation of the 5th and 14th

Amendments. See ECF No. 20 at 20. As noted above, 49 states have adopted the ABA Model

Rules of Professional Conduct. Eisenberg has cited no case where any court has struck down ABA

Model Rule 8.5. Manifestly, this Court should not refuse to abstain under Younger in order to strike

down West Virginia Rule of Professional Conduct 8.5 as Eisenberg requests.


                                                 18
          Case 1:19-cv-03006-ABJ Document 24 Filed 02/03/20 Page 19 of 22



         D.       The Amended Complaint Does Not Adequately Plead a Claim for Civil
                  Liability or Damages and Defendants Have Immunity in Any Event.

         To the extent Eisenberg may be attempting to establish civil liability against Defendants

for intentional infliction of emotional distress (“IIED”), the amended complaint should be

dismissed. In this action, although the amended complaint alleges that Defendants may be civilly

liable to Eisenberg, he does not adequately state the elements of a claim or allege any facts to

support a claim against Defendants. The amended complaint does not adequately plead a claim of

IIED under either West Virginia or District of Columbia law. See, e.g., Goodwin v. City of

Shepherdstown, 241 W. Va. 416, 825 S.E.2d 364, Syl. Pt. 2 (2019) (dismissing claim of IIED

under West Virginia law, applying four element test); Smith v. Clinton, 886 F.3d 122, 129 (D.C.

Cir.) (dismissing claim of IIED under District of Columbia law, applying three element test), cert.

denied, 139 S. Ct. 459, 202 L. Ed. 2d 362 (2018). Eisenberg’s response does not even address this

pleading deficiency under Rule 12(b)(6).

         Moreover, the amended complaint does not demand damages as a form of relief sought as

required under Federal Rule of Civil Procedure 8(a)(3) (requiring pleading to include demand for

relief sought, which may include relief in alternative or different types of relief).8 Contrary to

Eisenberg’s argument, Defendants do not contend that Eisenberg failed to provide a monetary

figure. See ECF No. 20-25. Instead, Defendants contend that Eisenberg only demands equitable

relief and does not demand damages as a form of relief in his amended complaint. See ECF No.

14-1 at 13. The amended complaint does not include the terms “damages” or “money” or any

similar words that might fairly put Defendants on notice that the demand for relief sought in the



8
  Eisenberg’s citation to Rule 8(a) and Federal Rule of Civil Procedure 9(g) in the context of a discussion of general
and special damages misses the point. The amended complaint simply does not contain a demand for general or
special damages (or any other type of damages) within the meaning of Rule 8(a)(3)’s requirement for a demand for
the relief sought.
                                                         19
           Case 1:19-cv-03006-ABJ Document 24 Filed 02/03/20 Page 20 of 22



amended complaint includes damages. The problem is not that Eisenberg failed to provide a

monetary figure in his amended complaint, the problem is that Eisenberg failed to adequately

demand any damages as opposed to equitable relief.9

          In Ford, this Court dismissed the entire action under the Younger abstention doctrine,

including a claim for damages under 28 U.S.C. § 1983. Because the plaintiff sought primarily

equitable relief, the Court did not reach the merits of the defendants’ motion to dismiss for failure

to state a claim, their judicial-immunity argument, or their assertion that the Court lacked

jurisdiction under the Rooker-Feldman doctrine. 163 F. Supp. 2d at 67. This action is similar to

Ford insofar as Eisenberg argues that he “has requested damages to be determined by the Judge,

primarily because this matter is about obtaining an injunction[.]” ECF No. 20 at 25 (emphasis

added).

          Moreover, although the Court in Klayman I recognized that Younger did not necessarily

resolve the plaintiff’s claim for damages, the Court dismissed the plaintiff’s damages claims on

the grounds that the District of Columbia Office of Disciplinary Counsel was not subject to suit

and its employees were entitled to absolute immunity. Id. at *10–12.

          In this action, any claim for IIED and any claim for damages in the second amended

complaint should be dismissed for failure to adequately state a claim and the relief sought.

Alternatively, as in Ford the entire amended complaint should be dismissed under Younger

abstention because the amended complaint seeks primarily if not exclusively equitable relief.

Finally, as the Court reasoned in Klayman I, the OLDC is not subject to suit and Cipoletti and

Rhodes are entitled to absolute immunity. The OLDC was established by the West Virginia




9
 The civil cover sheet similarly identifies this action as seeking a temporary restraining order/preliminary injunction
and does not indicate that there is a monetary demand.
                                                         20
        Case 1:19-cv-03006-ABJ Document 24 Filed 02/03/20 Page 21 of 22



Supreme Court of Appeals for the purpose of aiding the Court in investigating and prosecuting

ethical violations claims. W. Va. R. Lawyer Disc. P. 4. OLDC and its employees are absolutely

immune from civil suit in the same manner as members of the judiciary in West Virginia for any

conduct in the course of their official duties. W. Va. R. Lawyer Disc. P. 2.7. See Grondin v. Wood

Cty. Prosecutors Office, No. 6:13cv11095, 2014 WL 794257, at *13–14 (S.D. W. Va. Feb. 27,

2014) (OLDC immune from suit); Ward v. Plymale, No. 3:12cv06186, 2013 WL 6164277, at *18–

19 (S.D. W. Va. Nov. 25, 2013) (OLDC immune from suit under Eleventh Amendment).

III.   CONCLUSION

       For all of the foregoing reasons, Defendants respectfully request the Court to grant their

motion and enter an Order dismissing Plaintiff’s amended complaint and the entire action with

prejudice.

       Dated this 3rd day of February 2020.


                                                 /s/ Amy M. Smith
                                                 Amy M. Smith (DC Bar #421379)
                                                 amy.smith@steptoe-johnson.com
                                                 Steptoe & Johnson PLLC
                                                 400 White Oaks Boulevard
                                                 Bridgeport, WV 26330
                                                 (304) 933-8000

                                                 Counsel for Defendants




                                               21
             Case 1:19-cv-03006-ABJ Document 24 Filed 02/03/20 Page 22 of 22



                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 3rd day of February 2020, I electronically filed the foregoing

“Reply in Support of Defendants’ Motion to Dismiss Amended Complaint” with the Clerk of the

Court using the CM/ECF System, which will send notification of such filing to the following

CM/ECF participant:

                               Michael D.J. Eisenberg, Pro Se
                               Law Office of Michael D.J. Eisenberg
                               700 12th Street, N.W., Suite 700
                               Washington, DC 20005
                               O: (202) 558-6371 F: (202) 403-3430
                               E-Mail: Michael@Eisenberg-Lawoffice.com



                                                  /s/ Amy M. Smith
                                                  Amy M. Smith (DC Bar #421379)




10850369.1
                                                 22
